Exhibit 10.1

SECOND AMENDMENT TO OPERATING AGREEMENT OF

LEXINGTON ACQUIPORT COMPANY, LLC

 

This SECOND AMENDMENT TO OPERATING AGREEMENT OF LEXINGTON ACQUIPORT COMPANY, LLC
(this “Amendment”) made as of November 10, 2006, by Lexington Corporate
Properties Trust, a Maryland real estate investment trust , as a managing member
(“LXP”), and The Comptroller of the State of New York, as Trustee of the Common
Retirement Fund, as a non-managing member (the “Fund”). LXP and the Fund are
sometimes individually referred to herein as a “Member” and collectively
referred to herein as the “Members”. All capitalized terms used in this
Amendment without definition shall have the respective meanings ascribed to them
in the Agreement (as defined).

WHEREAS, LXP and the Fund entered into the Operating Agreement (the “Agreement”)
of Lexington Acquiport Company, LLC, a Delaware limited liability company (the
“Company”), dated as of July 14, 1999, later as amended by First Amendment dated
as of December 5, 2001;

WHEREAS, Section 12.12 of the Agreement provides that the Agreement may be
amended only upon the written consent of all the Members; and

WHEREAS, LXP and the Fund, constituting all the Members of the Company, hereby
desire to supplement and amend the Agreement as provided herein.

NOW, THEREFORE, the Members, in consideration of the covenants and agreements
set forth herein, hereby amend the Agreement as follows.

1.             Additional Definitions. Section 1.1 of the Agreement is hereby
modified and amended by inserting therein the following definitions in the
appropriate alphabetical order:

“Acquiport Annual Plans” shall mean the Annual Plan and the Annual Plan as
defined in the LAC II Operating Agreement.

“LAC II” shall mean Lexington Acquiport Company II, LLC, a Delaware limited
liability company.

“LAC II Operating Agreement” shall mean the Operating Agreement of LAC II dated
as of December 5, 2001, as amended.

2.             Amendment to Section 3.8(a) – Maximum Debt. Section 3.8(a) of the
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

(a)           Maximum Debt. The total debt of the Company and LAC II at any time
shall not exceed sixty-five percent (65%) of the market value of the assets of
the Company and LAC II set forth in the current Acquiport Annual Plans (x) plus
the capitalized cost of each asset acquired by the Company and LAC II since the
ending date of the period covered by the current Acquiport Annual Plans and (y)
minus the proceeds

 

 

--------------------------------------------------------------------------------

 

of any assets sold since the ending date of the period covered by the current
Acquiport Annual Plans.

3.             Ratification and Confirmation of the Agreement; No Other Changes.
Except as modified by this Amendment, the Agreement is hereby ratified and
affirmed in all respects. Nothing herein shall be held to alter, vary or
otherwise affect the terms, conditions and provision of the Partnership
Agreement, other than as stated above.

4.             Further Assurances. Each of the parties hereto covenants and
agrees to promptly take such action, and to cause such party’s affiliates to
promptly take such action, as may be reasonably required to effectively carry
out the intent and purposes of this Amendment.

5.             Governing Law. This Amendment shall be construed in accordance
with and governed by the laws of the State of Delaware, without giving effect to
the provisions, policies or principles thereof relating to choice or conflict of
laws.

6.             Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

 

2

 

--------------------------------------------------------------------------------

 

                IN WITNESS WHEREOF, this Amendment to the Agreement is executed
effective as of the date first set forth above.

LXP, AS THE MANAGING MEMBER

 

LEXINGTON CORPORATE PROPERTIES TRUST

 

By: /s/ T. Wilson Eglin                                           
       Name:   T. Wilson Eglin
       Title:     Chief Executive Officer

 

THE FUND, AS A NON-MANAGING MEMBER

 

COMPTROLLER OF THE STATE OF NEW YORK, AS TRUSTEE
OF THE COMMON RETIREMENT FUND

 

By: /s/ David Loglisci                                           
       Name:   David Loglisci
       Title:     Deputy Comptroller, Pension Investment and
                     Cash Management

 

 

 

 

 